DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on December 29, 2021 have been considered.  Claims 1, and 11 have been amended. Claims 9-10, and 19-20 have been canceled. Claims 1-8, and 11-18 are pending.
 
Claim Interpretation
           
           3.    	 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
          	4.	Claims 1, and 11 contain limitations that invoke 35 U.S.C. 112(f), and are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
 Referring to claim 1: 
              	Claim 1 limitation “a cybersecurity software firewall module that establishes” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “module” coupled with functional language “that establishes” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
                     Claim 1 limitation “a cryptographic module that performs” has been interpreted under pre-AIA  35 U.S.C.112(f), because it uses a generic placeholder “module” coupled with functional language “that performs” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

         The specification discloses “The FVSM 120 has a processor 201, which can include one or more central processing units (CPUs).” (see spec, [0040]).  Therefore, the specification discloses ‘a processor’ as ‘a cryptographic module’.
Referring to claim 11: 
              	Claim 11 limitation “a cybersecurity software firewall module that establishes” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “module” coupled with functional language “that establishes” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
                     Claim 11 limitation “a cryptographic module that performs” has been interpreted under pre-AIA  35 U.S.C.112(f), because it uses a generic placeholder “module” coupled with functional language “that performs” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
                   The specification discloses “The FVSM 120 has a processor 201, which can include one or more central processing units (CPUs).” (see spec, [0040]). Therefore, the specification discloses ‘a processor’ as ‘a cybersecurity software firewall module’.
          The specification discloses “The FVSM 120 has a processor 201, which can include one or more central processing units (CPUs).” (see spec, [0040]).  Therefore, the specification discloses ‘a processor’ as ‘a cryptographic module’.  

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

6.	Claims 1-5, 7-8, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (U.S. 2013/0212659 A1), hereinafter “Maher”, in view of DeCia et al. (U.S. 2018/0304836 a1), hereinafter “DeCia”.
Referring to claim 1:
	 	Maher teaches: 
           A flexible vehicle sharing module (FVSM) of a vehicle, the flexible vehicle sharing module FVSM comprising (see Maher, [0137] ‘car sharing or renting’; fig. 1, ECUs 102-104, 110 ‘privacy management’, 112 ‘trust management’, etc.; [0031] ‘Various ECUs 102-104 may be incorporated in a vehicle 100 including, for example, some or all of: …body control module (BCM) …Door Control Units (“DCUs”) …’): 
            a controller area network (CAN) interface adapter connecting the FVSM to a CAN of the vehicle and interacting with the CAN (see Maher, [0054] ‘include one or more controller area network ("CAN") busses’); 
             a cybersecurity software firewall module that establishes a software firewall that monitors incoming wireless data communications originating from an off- board mobile device and received through a vehicle antenna of the FVSM and encrypts the incoming wireless data communications requesting vehicle access actions (see Maher, fig. 1, antenna 114, 122; [0053] ‘implement trusted communication and policy management [i.e., where trusted communication and policy management corresponds to the firewall ] techniques for managing information communicated between communication busses 126-130 disclosed herein (e.g., using firewalls and/or the like)’; [0050] ‘the IVI system 108 may be configured to communicate with a mobile device 120 [i.e., the off-board mobile device ] (e.g., via an intra-vehicle wired or wireless communication transceiver 122) associated with a vehicle occupant.’; [017] ‘communication between entities and resources can be protected (e.g., encrypted, authenticated, confidentiality protected, etc.), and/or the like.’);
              a key fob board comprising a circuit board for managing input signals from the encrypted incoming wireless data communications requesting vehicle access actions and output outputting signals respective to key fob commands, wherein the unlock/lock the doors of the vehicle 100 from a device associated with the user.’); and 
            a cryptographic module that performs hashing, signing, and secure storage of messages to the vehicle (see Maher, [0107] ‘encrypted, authenticated, confidentiality protected, etc.’; [0122] ‘hash’; [0131] ‘encrypted and/or signed’).
	Maher suggests the virtual key fob (see Maher, [0043] ‘door control units’; [0049] ‘the telematics system 106 may allow a user to remotely start the vehicle 100 or unlock/lock the doors of the vehicle 100 from a device associated with the user.’).  However, Maher does not elaborate on the virtual key fob.
	Maher does not explicitly disclose the vehicle identification number.
	DeCia elaborates on the virtual key fob (see DeCia, fig. 2, 230 ‘body control’; [0027] ‘a key fob or a mobile device (e.g., a smart phone) functioning as a phone-as-a-key (PaaK) [i.e., the virtual key fob ] to unlock door(s) of the vehicle 100, remote start the vehicle, activate settings of the vehicle 100, etc.’; [0033] ‘radio(s) and software to broadcast messages’; [0045] ‘The body control modules 230… power windows, power locks…’).
	DeCia further discloses the vehicle identification number (see DeCia, [0078] ‘stores the vehicle identification data’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of DeCia into the system of Maher to include a virtual key fob, and store the vehicle identification number.  Maher teaches "systems and methods for protecting connected vehicles and/or the systems and/or data associated therewith from unauthorized, unwanted, and/or unintended access, use and/or tampering using security, trust, and privacy management techniques.” (see Maher, [0003]).   Therefore, DeCia’s teaching could enhance the system of Maher, because DeCia teaches “using a mobile device (e.g., a smart phone) functioning as a phone-as-a-key (PaaK) [i.e., the virtual key fob ] to unlock door(s) of the vehicle 100, remote start the vehicle, activate settings of the vehicle 100, etc.”, and a vehicle identification number can be used to identify a vehicle. 
Referring to claims 2, 12:
		Maher and DeCia further disclose:
		a remote ignition block module including an inline printed circuit board relay with separate input/output lines that prevent the vehicle from restarting once an ignition therein is turned off (see Maher, [0049] ‘the telematics system 106 may allow a user to remotely start the vehicle 100 or unlock/lock the doors of the vehicle 100 from a device associated with the user.’)
Referring to claims 3, 13:
		Maher and DeCia further disclose:
	           a global position system that determines vehicle position (see Maher, [0019] ‘a global position system (GPS)’).
Referring to claims 4, 14:
		Maher and DeCia further disclose:
                      a network access device that conducts long distance data communications with remote entity (see Maher, [0057] ‘Inter-vehicle and/or intra-vehicle wired and/or wireless communication networks may include one or more communication interfaces 
configured to enable external systems to communicate with systems, components, 
and devices of the vehicle 100.’).
Referring to claims 5, 15:
		Maher and DeCia further disclose:
           a real-time clock that manages a computer clock to keep track of the current time (see Maher, [0031] ‘Central Timing Modules (“CTMs”)).
Referring to claims 7, 17:
		Maher and DeCia further disclose:
           the flexible vehicle sharing module determines whether a controller area network of the vehicle requires encrypted communications (see Maher, [0107] ‘the connected vehicle ecosystem map may articulate… how communication between entities and resources can be protected (e.g., encrypted, authenticated, confidentiality protected, etc.),’).
Referring to claims 8, 18:

Referring to claim 11:
	 	Maher teaches:
	A system comprising: 
           a mobile device comprising a memory and a processor, the memory storing program instructions executable by the processor (see Maher, fig. 1, item 120); and 
           a flexible vehicle sharing module (FVSM) of a vehicle, the FVSM comprising (see Maher, [0137] ‘car sharing or renting’; fig. 1, ECUs 102-104, 110 ‘privacy management’, 112 ‘trust management’, etc.; [0031] ‘Various ECUs 102-104 may be incorporated in a vehicle 100 including, for example, some or all of: …body control module (BCM) …Door Control Units (“DCUs”) …’): 
                    a processor and a memory (see Maher, [0006] ‘processor’);  
                    a controller area network (CAN) interface adapter connecting the FVSM to a CAN of the vehicle and interacting with the CAN (see Maher, [0054] ‘include one or more controller area network ("CAN") busses’); 
             a cybersecurity software firewall module that establishes a software firewall that monitors incoming wireless data communications originating from an off- board mobile device and received through a vehicle antenna of the FVSM and encrypts the incoming wireless data communications requesting vehicle access actions (see Maher, fig. 1, antenna 114, 122; [0053] ‘implement trusted communication and policy management [i.e., where trusted communication and policy management corresponds to the firewall ] techniques for managing information communicated between communication busses 126-130 disclosed herein (e.g., using firewalls and/or the like)’; [0050] ‘the IVI system 108 may be configured to communicate with a mobile device 120 [i.e., the off-board mobile device ] (e.g., via an intra-vehicle wired or wireless communication transceiver 122) associated with a vehicle occupant.’; [017] ‘communication between entities and resources can be protected (e.g., encrypted, authenticated, confidentiality protected, etc.), and/or the like.’);
unlock/lock the doors of the vehicle 100 from a device associated with the user.’); and 
             a cryptographic module that performs hashing, signing, and secure storage of messages to the vehicle (see Maher, [0107] ‘encrypted, authenticated, confidentiality protected, etc.’; [0122] ‘hash’; [0131] ‘encrypted and/or signed’).
	Maher suggests the virtual key fob (see Maher, [0043] ‘door control units’; [0049] ‘the telematics system 106 may allow a user to remotely start the vehicle 100 or unlock/lock the doors of the vehicle 100 from a device associated with the user.’).  However, Maher does not elaborate on the virtual key fob.
	Maher does not explicitly disclose the vehicle identification number.
	DeCia elaborates on the virtual key fob (see DeCia, [0027] ‘a key fob or a mobile device (e.g., a smart phone) functioning as a phone-as-a-key (PaaK) [i.e., the virtual key fob ] to unlock door(s) of the vehicle 100, remote start the vehicle, activate settings of the vehicle 100, etc.’; [0033] ‘radio(s) and software to broadcast messages’).
	DeCia further discloses the vehicle identification number (see DeCia, [0078] ‘stores the vehicle identification data’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of DeCia into the system of Maher to include a virtual key fob, and store the vehicle identification number.  Maher teaches "systems and methods for protecting connected vehicles and/or the systems and/or data associated therewith from unauthorized, unwanted, and/or unintended access, use and/or tampering using security, trust, and privacy management techniques.” (see Maher, [0003]).   Therefore, DeCia’s teaching could enhance the system of Maher, because DeCia teaches “using a mobile device (e.g., a smart phone) functioning as a phone-as-a-key (PaaK) [i.e., the virtual key fob ] to unlock 100, remote start the vehicle, activate settings of the vehicle 100, etc.”, and a vehicle identification number can be used to identify a vehicle. 

7.	Claims 6, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (U.S. 2013/0212659 A1), in view of DeCia et al. (U.S. 2018/0304836 a1), further in view of Shifman et al. (U.S. 2017/0228258 A1), hereinafter “Shifman”. 
Referring to claims 6, 16:
		However, Maher and DeCia do not explicitly disclose a power management module.
           Shifman disclose a power management module (see Shifman, [0079] ‘a full implementation of the power management functions’). 
		It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shifman into the system of Maher to include a power management module.  Maher teaches "systems and methods for protecting connected vehicles and/or the systems and/or data associated therewith from unauthorized, unwanted, and/or unintended access, use and/or tampering using security, trust, and privacy management techniques.” (see Maher, [0003]).   Therefore, Shifman’s teaching could enhance the system of Maher, because utilizing a power management module could “minimize the system’s power needs” (see Shifman, [0079]).

Response to Arguments
8.	Applicant’s arguments filed on December 29, 2021 have been considered. Independent claims 1, and 11 have been amended to include new limitations. However, upon further consideration, a new grounds of rejection is being made in view of DeCia. Applicant’s arguments are moot due to the new grounds of rejection.

  
Conclusion


(a)	Subramanian; Vijayasarathy (US 20200320655 A1) disclose system and method to establish primary and secondary control of rideshare experience features;
(b)	Dhullipala Chenchu; Ravikiran et al. (US 10515535 B1) disclose System and method to provide a misplacement notification;
(c)	Valeri; Frank C. et al. (US 20190346840 A1) disclose system and method for access to restricted areas by an autonomous vehicle;
(d)	Fagnant; Daniel J. et al. (US 20190295014 A1) disclose system and method to distribute and execute rideshare tasks;
(e)	JABOUR; JOSEPH et al. (US 20190263231 A1) disclose window tinting system and method for a vehicle;
(f)	Oesterling; Christopher L. et al. (US 20190259227 A1) disclose Monitoring Quality of Care at Vehicle;
(g)	Stefan; Jeffrey et al. (US 20180350022 A1) disclose system and method for rideshare vehicle chaining.
 
 10.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
           A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
 
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492